Howell, J.
This is an application for a writ of mandamus to compel the Judge of the Seventh District Court for the parish of Orleans to grant the relator a suspensive appeal from a judgment rendered in the suit of C. Seiler & Co. v. The Western Union Telegraph Company, which appeal the Judge, in his answer, says was .refused because the amount in dispute does not exceed five hundred dollars.
*729Tiie demand was for twelve hundred and sixty-four dollars and twenty cents, but on the day following the trial and before judgment was rendered, the plaintiffs entered a remittitur of several items amounting to seven hundred and sixty-five dollars and twenty cents, and asked for judgment for the sum of four hundred and ninety-nine dollars, with costs. A week afterwards they were permitted to correct the remittitur in the form in which it was stated, but the sum demanded was not changed.
By this act plaintiffs’ demand was reduced to four hundred and ninety-nine dollars, no interest being asked for on said sum, and, as held in the case of Wolf v. Munzenheimer (14 An. 114), where the plaintiff before judgment enters a remittitur, by the effect of which the amount in contestation does not come within the jurisdiction of this Court, no. appeal will lie.
The amount necessary to the jurisdiction of the appellate Court is the sum in controversy at the time of the judgment. 2 How. 73.
The right of the plaintiffs to remit or discontinue the whole or a, parfof their claim, cannot well be denied, and after the remission was made by them, the Court could not render a judgment for more than four, hundred and ninety-nine dollars, which was all that was demanded, was the matter then in dispute, and is loss than the jurisdiction of this Court. 7 N. S. 361; 2 L. 102, 236 ; 2 A. 136; 14 A. 643; 16 A. 431; C. P. 491.
It is, therefore, ordered, that the application for a writ of mandamus be refused, at the costs of the petitioner.